DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

4. (Currently Amended) The computer-readable medium of claim 1, wherein  a number of points in the first set of grid points is not equal to  a number of points in the set of random points.

8. (Currently Amended) The computer-readable medium of claim 7, wherein  a number of points in the set of random points and  a number of points in the second set of random points are different.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:.

Claim 1 is allowable because Young et al. ( US patent : 9600929, “Young”)  teaches,  A non-transitory computer-readable medium to store machine-readable instructions  (Column 4 Lines 28-32:” According to another aspect of the invention, a non-transitory computer-readable storage medium is provided, which includes computer-executable instructions for executing a diffing routine including generally three steps. The first step aligns a first set of 3D voxel data of an object and a second set of 3D voxel data by matching a level of detail (LOD) of the first set and an LOD of the second set”) .that, when executed by a processor, cause the processor to: receive a first and a second three-dimensional (3D) object representation of an object;  (Column 3 Lines 19-25: 

    PNG
    media_image1.png
    152
    335
    media_image1.png
    Greyscale

)
Musuvathy et al. ( US patent  US 9902114) teaches, identify a first set of grid points by application of a first grid to a surface of the first 3D object representation;  ( Column 1 Lines 40-45: “A method includes receiving a solid model containing a plurality of boundary surfaces for a void region, computing a bounding box of the solid model and a plurality of grid points on an axis-aligned grid within the bounding box,”)
A method includes receiving a solid model containing a plurality of boundary surfaces for a void region, computing a bounding box of the solid model and a plurality of grid points on an axis-aligned grid within the bounding box,”)
Storti et al. ( US patent 20090244065, “Storti) teaches, identify a first set of grid points by application of a first grid to a surface of the first 3D object representation;    identify a second set of grid points by application of a second grid to a surface of the second 3D object representation; (“[0010] Accordingly, an exemplary method is described for creating a model of an object from volumetric scan data produced by using a scanner to scan a region in which at least a portion of the object is disposed. The volumetric scan data is processed with a computing device to create a signed distance grid of points, where each point in the signed distance grid corresponds to a vertex of a volumetric cell in the volumetric scan data and is associated with a signed distance value specifying a distance from the point to a surface of the object.)
select a set of random points on the surface of the first 3D object representation;  (Storti, “[0011] The method can further include the step of identifying a minimum sample value and a maximum sample value in the signed distance data at vertices of each volumetric cell, to determine local extensions that define local interval bounds for the signed distance function that models the object.

Agusanto et al. ( US patent Publication: 20070236514 ) teaches, identify a first set of grid points by application of a first grid to a surface of the first 3D object representation; identify a second set of grid points by application of a second grid to a surface of the second 3D object representation; calculate a modeling difference based on a distance between the first set of grid points and the second set of grid points; and    (“ [0104] For example, the position shift can be calculated by: 1) using a grid point (2D) to identify a corresponding point (model point, 3D) on the 3D model; 2) determining the image positions of the model point in the current image and the image at the desired viewpoint. 3) calculating the difference between the image positions at the two different viewpoints. For example, ray casting can be used to shot a ray from the viewpoint, passing though the grid point, at a point on the 3D object to determine the corresponding point on the 3D model.”)
Dal Mutto et al. ( US patent Publication: 2019/0096135) teaches calculating difference between two models  by summing distance between closest between two different models. ( See [0160]).
However, the combination of above prior arts fails to expressly teach the limitations: “calculate a sampling error based on a distance between the first set of grid points and the set of random points; and determine a modeling accuracy between the first and second 3D object representations based on the modeling difference and the sampling error.”
Dependent claims 2-5 are allowable by virtue of dependency
.
Claim 6 is allowable because 
Young teaches,  A non-transitory computer-readable medium to store machine-readable instructions  ( “Column 4 Lines 28-32:” According to another aspect of the invention, a non-transitory computer-readable storage medium is provided, which includes computer-executable instructions for executing a diffing routine including generally three steps. The first step aligns a first set of 3D voxel data of an object and a second set of 3D voxel data by matching a level of detail (LOD) of the first set and an LOD of the second set”) that, when executed by a processor, cause the processor to: receive a first three-dimensional (3D) object representation of an object, the first 3D object representation comprising a first set of surface patches, and the first set of surface patches comprising a first surface patch; receive a second 3D object representation of the object, the second 3D object representation comprising a second set of surface patches, and the second set of surface patches comprising a second surface patch;  (Column 3 Lines 19-25: 

    PNG
    media_image1.png
    152
    335
    media_image1.png
    Greyscale

)
Musuvathy teaches, identify a first set of grid points by application of a first grid to a surface of the first surface patch in parametric space; identify a second set of grid A method includes receiving a solid model containing a plurality of boundary surfaces for a void region, computing a bounding box of the solid model and a plurality of grid points on an axis-aligned grid within the bounding box,”)
Storti et al. ( US patent 20090244065, “Storti) teaches, identify a first set of grid points by application of a first grid to a surface of the first surface patch in parametric space; identify a second set of grid points by application of a second grid to a surface of the second surface patch in parametric space;; (“[0010] Accordingly, an exemplary method is described for creating a model of an object from volumetric scan data produced by using a scanner to scan a region in which at least a portion of the object is disposed. The volumetric scan data is processed with a computing device to create a signed distance grid of points, where each point in the signed distance grid corresponds to a vertex of a volumetric cell in the volumetric scan data and is associated with a signed distance value specifying a distance from the point to a surface of the object.)
select a set of random points on the surface of the first surface patch;  (Storti, “[0011] The method can further include the step of identifying a minimum sample value and a maximum sample value in the signed distance data at vertices of each volumetric cell, to determine local extensions that define local interval bounds for the signed distance function that models the object.
Agusanto et al. ( US patent Publication: 20070236514 ) teaches, identify a first set of grid points by application of a first grid to a surface of the first surface patch in   (“ [0104] For example, the position shift can be calculated by: 1) using a grid point (2D) to identify a corresponding point (model point, 3D) on the 3D model; 2) determining the image positions of the model point in the current image and the image at the desired viewpoint. 3) calculating the difference between the image positions at the two different viewpoints. For example, ray casting can be used to shot a ray from the viewpoint, passing though the grid point, at a point on the 3D object to determine the corresponding point on the 3D model.”)
Dal Mutto et al. ( US patent Publication: 2019/0096135) teaches calculating difference between two models  by summing distance between closest between two different models. ( See [0160]).
However the combination the best available prior arts fails to expressly teach the limitations as a whole, calculate a sampling error based on a distance between the first set of grid points and the set of random points; determine a modeling accuracy between the first and second surface patches based on the modeling difference and the sampling error. 
Claims 7-10 are also allowable by virtue of dependency.

Claim 11 is allowable because 

object, converting the first 3D object representation into a second 3D object representation and a third 3D object representation of the object (

    PNG
    media_image1.png
    152
    335
    media_image1.png
    Greyscale

Musuvathy teaches, identifying a first set of grid points by application of a first grid to a surface of the first 3D object representation; identifying a second set of grid points by application of a second grid to a surface of the second 3D object representation;( Column 1 Lines 40-45: “A method includes receiving a solid model containing a plurality of boundary surfaces for a void region, computing a bounding box of the solid model and a plurality of grid points on an axis-aligned grid within the bounding box,”)
Storti et al. teaches, identify a first set of grid points by application of a first grid to a surface of the first 3D object representation;    identify a second set of grid points by application of a second grid to a surface of the second 3D object representation; (“[0010] Accordingly, an exemplary method is described for creating a model of an object from volumetric scan data produced by using a scanner to scan a region in which at least a portion of the object is disposed. The volumetric scan data is processed with a computing device to create a signed distance grid of points, where each point in the signed distance grid corresponds to a vertex of a volumetric cell in the volumetric scan data and is associated with a signed distance value specifying a distance from the point to a surface of the object.)
selecting a set of random points on the surface of the first 3D object representation;  (Storti, “[0011] The method can further include the step of identifying a minimum sample value and a maximum sample value in the signed distance data at vertices of each volumetric cell, to determine local extensions that define local interval bounds for the signed distance function that models the object.”)
Agusanto  teaches, identifying a first set of grid points by application of a first grid to a surface of the first 3D object representation; identifying a second set of grid points by application of a second grid to a surface of the second 3D object representation; calculating a first  modeling difference based on a distance between the first set of grid points and the second set of grid points;    (“ [0104] For example, the position shift can be calculated by: 1) using a grid point (2D) to identify a corresponding point (model point, 3D) on the 3D model; 2) determining the image positions of the model point in the current image and the image at the desired viewpoint. 3) calculating the difference between the image positions at the two different viewpoints. For example, ray casting can be used to shot a ray from the viewpoint, passing though the grid point, at a point on the 3D object to determine the corresponding point on the 3D model.”)
Dal Mutto teaches calculating difference between two models  by summing distance between closest between two different models. ( See [0160]).
However the combination of the best available prior arts fails to expressly teach the limitations as a whole, calculating a sampling error based on a distance between the first set of grid points and the set of random points; identifying a third set of grid points by application of a third grid to a surface of the third 3D object representation; calculating a second modeling difference based on a distance between the first set of grid points and the third set of grid points; and selecting the second 3D object representation as the alternative 3D object representation based on the first and second modeling differences and the sampling error.
Dependent claims 12-15 are also allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612